DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                          Continued Examination Under 37 CFR 1.1142.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2021 has been entered. 

Response to Arguments
3.  Applicant’s arguments, see Remarks, filed 04/12/2021, with respect to rejection under 35 U.S.C. § 101 of claim 1 has been fully considered and are persuasive.  The 35 U.S.C. § 101 rejection of claim 1 has been withdrawn.   Applicant’s arguments, see Remarks, filed 04/12/2021, with respect to rejection under 35 U.S.C. § 103 of Claims 1-2, 4-5, and 7-9 as being unpatentable over Bar-Or and Mohan has been fully considered and is also persuasive due to applicant’s amendments. Examiner withdraws the 35 U.S.C. § 103 rejection of claims 1-2, 4-5, and 7-9.  Applicant’s arguments, see Remarks, filed 04/12/2021, with respect to rejection under 35 U.S.C. § 103 of Claim 3 as being unpatentable over Bar-Or and Mohan, in view of Barrett is withdrawn due to applicant amendment of claim1. 

Response to Amendments
3. This is in response to the amendments filed on 4/12/2021. Claims 1 and 27 have been amended. Claims 1-5, 7-9, and 21-30 are currently pending and have been considered below.

Allowable Subject Matter
4.  Claims 1-5, 7-9, and 21-30 are allowed as amended.

Reason for Allowance
5.  The following is an examiner’s statement of reasons for allowance: The examiner finds novel, within the context of the companion limitations, the feature of determining in response to a subsequent query that the result cache includes query results substantially equivalent to the subsequent query based at least on the hash value; and providing the noisy result from the result cache in response to the subsequent query based at least on the hash value: The closest prior art being "Omoigui" (US 20100070448 A1), “Bar-Or” (US 20170286526 A1), “Mohan” (US 20160335455 A1), and newly cited “Mundar” (US 9600340 B1). Omoigui discloses a system to include a first server component that is responsible for adding and maintaining domain-specific semantic information and a second server component that hosts semantic and other knowledge for use by the first server component that work together to provide context and time-sensitive semantic information retrieval services to clients operating a presentation platform via a communication medium. Bar-Or discloses a system and method for rapid development and deployment of reusable analytic code for use in computerized data modeling and analysis. The system includes a centralized, Moran discloses a method for managing access to a database, comprising receiving a database query, executing the query on the database to obtain a result, generating a noise value, perturbing the result with the generated noise value and outputting the perturbed result. The noise value is generated from a bimodal probability distribution having a minimum probability at zero noise. Newly cited art Mundar discloses methods and systems disclosed herein relate generally to temporally prioritizing queries of queue-task partitions based on distributions of flags assigned to bits corresponding to access rights.

6. What is missing from the prior art of record, to include newly searched art, are systems for storing of a noisy result in a result cache with a hash value generated using a first query.  The sensitivity of the query, and the nominal measurement of the query provides the noisy result in response to the first query; determining in response to a subsequent query that the result cache includes query results substantially equivalent to the subsequent query based at least on the hash value; and providing the noisy result from the result cache in response to the subsequent query.

Thus the prior art does not teach or suggest, either individually or in combination, the subject matter as claimed in claims 1 and 21. Therefore claims 1 and 21 are deemed allowable over the prior art of record. The corresponding depending claims that further .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B. JONES whose telephone number is (571) 272-9637.  The examiner can normally be reached on Mon - Fri., 5:30 a.m. to 2:00 p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-3900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
 /WILLIAM B JONES/Examiner, Art Unit 2491
/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491